EXHIBIT 10.01

 

No. «GrantID»

 

FLEXTRONICS INTERNATIONAL LTD.
2001 EQUITY INCENTIVE PLAN

 

FORM OF AMENDMENT TO SHARE BONUS AWARD AGREEMENT

 

This AMENDMENT TO SHARE BONUS AWARD AGREEMENT (this “Amendment”) is entered into
as of [<<DATE>>], by and between Flextronics International Ltd., a Singapore
corporation (the “Company”) and [<<NAME>>] (the “Participant”), and amends that
certain Share Bonus Award Agreement dated as of [<<Original Date>>] (the
“Agreement”), by and between the Company and the Participant.

 

WHEREAS, the Company and the Participant desire to amend certain provisions of
the Agreement to implement the Company’s retirement policy for certain
performance based equity awards.

 

In consideration of the promises and mutual covenants contained herein and for
other good and valuable consideration, the parties agree as follows:

 

1.                                      Termination of Service. 
Section 1.1(c) of the Agreement is hereby amended to implement retirement
provisions and is therefore amended and restated to read in its entirety as
follows:

 

(c) Termination. The Share Bonus Award, all of the Company’s obligations and the
Participant’s rights under this Agreement, shall terminate on the earlier of the
Participant’s Termination Date (as defined in the Plan) or the date when all the
Shares that are subject to the Share Bonus Award have been allotted and issued,
or cancelled in the case of Shares that fail to vest; provided, however, that if
the Participant has a Termination due to Retirement, then (i) the Share Bonus
Award and all rights and obligations hereunder will not terminate and (ii) a
pro-rata number of Vested Shares shall be issued to the Participant upon the
vesting of the Share Bonus Award pursuant to the Performance Criteria, with the
number of Shares that vest determined by multiplying the full number of Shares
subject to the Share Bonus Award by a fraction, which shall be (x) the number of
complete months of continuous service as an employee from the grant date of the
Share Bonus Award to the date of Retirement, divided by (y) the number of months
from the grant date to the vesting/ release date; provided, further, that if
with twelve months of Retirement, the Participant violates the terms of a
non-disclosure agreement with, or other confidentiality obligation

 

--------------------------------------------------------------------------------


 

owed to, the Company or any Parent, Subsidiary or affiliate, then the Share
Bonus Award and all of the Company’s obligations and the Participant’s rights
under this Agreement shall terminate.

 

For purposes of this Agreement, “Retirement” shall mean the Participant’s
voluntary termination of service after the Participant has attained age sixty
(60) and completed at least ten (10) years of service as an employee of the
Company or any Parent, Subsidiary or affiliate.

 

2.                                      No Other Amendments.  Except as
expressly provided in this Amendment, the Agreement remains in full force and
effect.

 

3.                                      Governing Law. This Amendment shall be
governed by and construed in accordance with the internal laws of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within California, excluding that body
of laws pertaining to conflict of laws.

 

4.                                      Headings. The captions and headings of
this Amendment are included for ease of reference only and will be disregarded
in interpreting or construing this Amendment.

 

5.                                      Language. If the Participant has
received this Amendment translated into a language other than English and if the
meaning of the translated version is different from the English version, the
English version will control.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 

 

FLEXTRONICS INTERNATIONAL LTD.

PARTICIPANT

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

Name:

 

 

 

Title:

 

 

Address:

 

 

 

 

 

 

3

--------------------------------------------------------------------------------